DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1, 3, 4, 9, 11, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US 2016/0003792)(hereafter Owens) in view of Arcot Desai et al. (US 2020/0272857) (hereafter Desai).
  	Regarding claims 1 and 11, Owens discloses a system for integrative computational soil mapping (see, title, functional soil maps, para [0007], generating functional soil maps), the system comprising: 
a computer having a processor and a memory (see, Fig. 3, paragraph [0007]); and 
a software module stored in the memory, comprising executable instructions that when executed by the processor cause the processor (see , Fig. 3, paragraph [0007]) to: 
receive electronic data representing soil information for an area of interest (see abstract, the systems and methods are configured to determine soil information for an area of interest, paragraphs [0020]); 
automatically or semi-automatically generate environmental layers using spatial analysis related to a cluster category (see, paragraph [0022], soil information may include spatial representations of different soil types in the area of interest, [0032],  the elevation model is a source of information on the landscape and features of the area of interest that may be used with the soil information to provide additional insight into the spatial distribution of soils and their properties. In some embodiments, the system receives an elevation model having a resolution between 5-10 m, which is suitable given the scales of soil surveys and adequate for accurate spatial representation of soils and soil properties. [0040], these numerical relationships allow for the assignment of soils to various soil landscape positions in a semi-automatic and automatic manner using fuzzy logic (Table 1), paragraph [0046], co-kriging is used in digital soil mapping to interpolate between known data points by incorporating corollary and spatially related information. This corollary information, known as environmental covariates (terrain attributes), refers to features which vary spatially along with the known data points in a predictable and quantifiable manner, paragraph [0087]); 
automatically or semi-automatically perform selection of environmental layers (see, paragraph [0046], This corollary information, known as environmental covariates (terrain attributes), refers to features which vary spatially along with the known data points in a predictable and quantifiable manner. These relationships are then used within the model development to improve interpolated results between points,  paragraph [0084], quantifying the relationship between soils and their environment (block 412), formalizing the relationships between soils and terrain attributes of the environment (block 414), and creating raster-based maps and predicted soil property maps based on the relationships between the soils and the terrain attributes (block 416)); 
automatically or semi-automatically perform cluster analysis for each cluster category (see, paragraph [0042], The system then uses cluster analysis and, in some embodiments, multiple regressions to identify where soil types and terrain attributes coincide. In some embodiments, the soil type/terrain attributes are evaluated and clusters of soil types correlating with terrain attributes are identified. For example, soil type A raster cells may cluster within a specific range of TWI, slope, and aspect. Soil type B raster cells may cluster within a different range of TWI, slope, and aspect, [0043], the system identifies the average terrain attributes for the cluster, e.g., average TWI, average slope, and average aspect, and assigns the soil 100% membership at those terrain attributes. For example, soil A may cluster within a range of TWI, aspect, and slope. The system determines that the average TWI is X, the average aspect is Y, and the average slope is Z for soil A cells in the cluster); 
automatically or semi-automatically generate generic soil-landscape classes from spatial interactions of clustering groups across the cluster categories (see, paragraph [0020], determining a relationship between the soil information and the terrain attributes, determining functional soil classes based on the soil information, landform, and/or terrain attributes, and generating a continuous soil property map based on the functional soil classes, para [0069], determining a relationship between the soil information and the terrain attributes for the area of interest. The system may determine landform classifications and identify soil functional classes based on the soil type, landform class, and terrain attributes for the area of interest. [0071] In block 114, in some embodiments the system hardens the fuzzy membership soil class maps to produce functional soil classes); 
assign at least one soil property measurement to each generic soil-landscape class (para  [0029] the system then extracts the soil property information at the center point to determine each soil property of interest. The attribute values in SSURGO are typically identified in ranges but also provide a representative value (RV) commonly referring to the midpoint of the range. The assumption is that the center of a polygon represents the most likely location of the central concept of the mapped soil with the ideal properties. In some embodiments, after locating the centroid or central concept a quantitative geo-statistical technique is applied to provide continuous soil property predictions through interpolation. [0072], In block 116, in some embodiments the system generates continuous soil property maps based on the functional soil classes. In this step, the hardened fuzzy membership soil class maps are combined with the soil property values assigned to each soil class. The selection of soil properties to be assigned to each soil class requires data mining and statistical processing in order to find the representative values for each property and calculate the confidence limits of the predicted maps); 
generate a digital soil map of the soil property measurement for the area of interest (para  [0029] the system then extracts the soil property information at the center point to determine each soil property of interest. The attribute values in SSURGO are typically identified in ranges but also provide a representative value (RV) commonly referring to the midpoint of the range. The assumption is that the center of a polygon represents the most likely location of the central concept of the mapped soil with the ideal properties. In some embodiments, after locating the centroid or central concept a quantitative geo-statistical technique is applied to provide continuous soil property predictions through interpolation, [0046] co-kriging and/or regression kriging may be used to determine a relationship between the soil information and the terrain attributes for the area of interest. For example, co-kriging is used in digital soil mapping to interpolate between known data points by incorporating corollary and spatially related information, Fig. 5 and 6, Terrain attribute soil mapping); and 
output the digital soil map to an electronic display for a user (see, para [0020], This system and method integrates the natural functional properties of soil (soil nutrient content, water content, elevation, altitude, soil structure, soil depth, soil reaction, etc.) and provides the user with information that facilitates decision making for agricultural or preservation purposes.  [0089]).
Owens does not explicitly disclose automatically or semi-automatically perform data dimensionality reduction for environmental layers in each cluster category.
However, in same field of endeavor, Desai teaches in paragraph  [0077] Each feature vector 216a contains thousands of rows, where each row corresponds to a feature extracted from the record by a deep learning model. These large-scale, multi-dimensional feature vectors are subjected to a dimensional reduction. To this end, the feature reduction module 228 of the records classification processor 104 receives each of the large-scale, multi-dimensional feature vectors and applies a dimensional reduction algorithm to each vector to derive a corresponding smaller dimensional feature vector 216b.
Therefore, it would have been obvious to one of ordinary skilled in the art  before the effective filing date of the claimed invention to combine the teachings of Desai with the Owens, to implement dimensional reduction algorithm to derive corresponding smaller dimensional feature vector in cluster category, the motivation is to reduce the dimensional of the feature vectors. 
 	Regarding claims 3 and 13, Owens further discloses the system wherein the cluster category comprises climate, vegetation, topography, parent material, or a combination thereof (see, paragraph [0027], In an exemplary embodiment, the area of interest is a field for crops wherein the field has divergent topography and/or soil types that makes determination of the functional soil map useful for optimizing planting, harvesting, watering, fertilizing, pesticide application, and/or some other crop management strategy, [0031], an elevation model is a computer representation of elevation and/or topography in the area of interest. [0047]).
 	Regarding claims 4 and 14, Owens further discloses the system wherein the environmental layers comprise annual precipitation, mean annual temperature, elevation of the terrain, slope of the terrain, photosynthetic activity of vegetation, or a combination thereof (para [0047], these maps provide guidance for the farmers at farm level to address uncertainties in climate fluctuations, especially precipitation amount and distribution, by representing potential soil behavior in a spatially explicit way allowing a targeted management of crops and water, para [0063], the final output is modified using the topographic wetness index, depending on the precipitation scenarios (normal vs. wet. vs. dry year). [0064] In some embodiments, there are multiple scenarios regarding precipitation. For example, there may be three scenarios: (1) a normal year, (2) a dry year, and (3) a wet year. ).
 	Regarding claims 9 and 19, Owens further discloses the system wherein the soil property measurement comprises soil property measurements collected from the area of interest using the soil sample location or a user-supplied set of soil property measurements (para [0029], The attribute values in SSURGO are typically identified in ranges but also provide a representative value (RV) commonly referring to the midpoint of the range. The assumption is that the center of a polygon represents the most likely location of the central concept of the mapped soil with the ideal properties. In some embodiments, after locating the centroid or central concept a quantitative geo-statistical technique is applied to provide continuous soil property predictions through interpolation. [0088] Finally, in some embodiments, the system creates raster-based maps and predicted soil maps (block 416) by assigning a property value to each soil. For example, depth to limiting layer, available water holding capacity, or other properties may be assigned to different soil types for use in assisting management based on soil type. The predicted soil property maps may be based on fuzzy membership values, which predict the soil property at a specific location based on the terrain attributes of the location and the relationships between terrain attributes and soil types).

Allowable Subject Matter
4.	Claims 2, 5-8, 10, 12, 15-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kraus et al. (US 2022/0245383) discloses image-based soil characteristic mapping.
Kim et al. (US 2022/0129705) discloses apparatus and method for image clustering.
Karlinsky et al. (US 2022/0058505) discloses task adaptive feature sub space learning from few shot learning.
Silva et al. (US 2021/0279867) discloses crop yield estimation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        10/24/2022